DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-4, 6, 8 and 9 in the reply filed on January 04, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshima et al. [US 20140339721 A1, hereafter Toshima].
As per Claim 1, Toshima teaches an imprint apparatus 100 (See fig. 1) that brings an imprint material on a substrate including a first mark 151 into contact with a mold including a second mark 150 and cures the imprint material, thereby forming a cured product of the imprint material on the substrate W (Para 11), comprising: 
a plurality of detectors AS used for alignment detection (Para 33); and 
a controller CNT configured to obtain a plurality of pieces of relative position information by detecting a relative position between the first mark and the second mark a plurality of times using the plurality of detectors in a state in which the imprint material is cured and a positional relationship between the substrate and the mold is maintained (Para 34 and 35), and to calibrate, based on the plurality of pieces of relative position information, a plurality of detection processing operations each performed using each of the plurality of detectors (See fig. 2 to 4B, and Alignment During Imprinting).
As per Claim 2, Toshima teaches the apparatus according to claim 1, wherein the controller is configured to obtain the plurality of pieces of relative position information using the plurality of detectors in a period after the imprint material is cured and before the cured product of the imprint material is separated from the mold (See fig. 6).
As per Claim 3, Toshima teaches the apparatus according to claim 1, wherein the controller is configured to detect the relative position the plurality of times after performing alignment between the substrate and the mold using at least one of the plurality of detectors and curing the imprint material (Para 48).
As per Claim 4, Toshima teaches the apparatus according to claim 3, wherein the controller is configured to detect the relative position between the first mark and the second mark using at least one of the plurality of detectors, and to perform the alignment based on a result of the detection (Para 49).
As per Claim 6, Toshima teaches the apparatus according to claim 1, wherein the controller is configured to obtain the plurality of pieces of relative position information by executing processing of moving the detector selected from the plurality of detectors to a detection position of a mark pair formed by the first mark and the second mark and obtaining the relative position between the first mark and the second mark while changing the selected detector (Para 49).
As per Claim 8, Toshima teaches the apparatus according to claim 1, wherein the controller is configured to use, as a reference, the detection processing performed using one detector selected from the plurality of detectors to calibrate the detection processing performed using another detector of the plurality of detectors (Para 59).
As per Claim 9, Toshima teaches the apparatus according to claim 1, wherein the controller is configured to calibrate the plurality of detection processing operations in accordance with a preset condition (Para 81).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882